Citation Nr: 0422597	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  98-04 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right middle finger.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
and tear of the medial meniscus cartilage of the right knee, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
right middle finger condition, denied an evaluation greater 
than 10 percent for chondromalacia of the left knee, and 
denied an evaluation greater than 20 percent for 
chondromalacia and tear of the medial meniscus cartilage of 
the right knee. 

The veteran's claim is currently under the jurisdiction of 
the St. Petersburg, Florida, RO.

The issues of an increased evaluation for chondromalacia of 
the left knee and an increased evaluation for chondromalacia 
and tear of the medial meniscus cartilage of the right knee 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

Postoperative residuals, right middle finger, are due to 
service.




CONCLUSION OF LAW

Postoperative residuals, right middle finger, were incurred 
in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The Board finds that the evidence supports a grant of service 
connection for residuals of an injury to the right middle 
finger.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran clearly had injury to the right middle finger 
during service.  A May 1980 service medical record indicated 
that the veteran had dropped something on his finger and that 
there was a small scar over the proximal interphalangeal 
(PIP) joint of the third finger, and that it was tender.  X-
ray findings were negative and the assessment was a 
contusion.  An August 1980 service medical record indicated 
that the veteran had injured his right middle finger by 
jamming the middle PIP joint, and that there was some 
swelling.  X-ray reports from August 1980 indicated that 
there was some swelling but no fracture.

An undated record of medical care in the service medical 
records indicated that the veteran had hurt his right middle 
finger while playing volleyball, and that he complained of 
pain at the PIP joint of the right middle finger.  The 
examiner noted that there was swelling and tenderness of the 
PIP joint, that the veteran was unable to flex and extend due 
to pain, and that an x-ray was negative.  The plan was for a 
splint.  A June 1981 record indicated that the veteran 
complained of a swollen right middle finger, and that he had 
had an injury playing volleyball six months prior.  The 
impression was PIP joint strain and the veteran was 
prescribed a finger splint.  A June 1981 x-ray report of the 
right hand indicated that there was some soft tissue swelling 
at the PIP joint of the middle finger, but no definite 
fracture or bony abnormality was seen.  There is a 
contemporaneous record wherein the veteran reported that nine 
years earlier, while in service, he had been injured while 
playing volleyball.

The veteran asserts that he has a current disability of his 
right middle finger, including a torn tendon which was 
repaired in 1990, due to his injury in service.  A private 
medical record indicated that in 1990 the veteran underwent 
surgery to repair a chronic disruption of the right long 
finger PIP ulnar collateral ligament and percutaneous 
fixation of the PIP joint.  The operation report does not 
state whether the problem with the ligament and joint was due 
to the injury in service, however.  

In an August 1996 VA examination report, the veteran reported 
that his right middle finger was swollen, painful, and stiff, 
and that he could not make a fist.  The examiner noted that 
there was a four-centimeter old healed linear painless 
moveable surgical scar of ulnar aspect of the right middle 
finger from the proximal portion of the proximal phalanx to 
the middle portion of the middle phalanx.  The veteran 
abducted and adducted the right fingers normally, and touched 
the tips of all of the right fingers with the tip of the 
right thumb.  He made a fist of the right fingers with the 
right middle finger tip one centimeter from the median 
transverse fold of the right palm.  An August 1996 x-ray of 
the right hand indicated that there was no evidence of acute 
joint or bony pathology, that there was mild degenerative 
osteoarthritis, and "suspicion for an old healed right 5th 
metacarpal fracture."  

The veteran is competent to report that he has a current 
disability of a swollen, painful, and stiff right middle 
finger, and the medical evidence indicates that he has mild 
degenerative osteoarthritis of the right hand.  The evidence 
establishes that he had in-service trauma for which he was 
treated.  Thereafter, he underwent surgery.  However, prior 
to surgery he established his medical history and established 
continuity of symptomatology.  

The primary issues before the Board in this case are whether 
the veteran is competent to establish continuity of symptoms 
and whether he is credible.  Generally, laymen are not 
competent to opine on matters requiring medical expertise.  
However, the Court has established that as a general matter, 
in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration.  First a witness must have personal knowledge 
in order to be competent to testify to a matter.  Personal 
knowledge is that which comes to the witness through the use 
of his senses- that which is heard, felt, seen, smelled, or 
tasted.  (Witness may testify upon concrete facts within 
their own observation and recollection- that is, facts 
perceived within their own senses, as distinguished from 
their opinions or conclusions drawn from such facts).  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Clearly, an unstable and 
painful finger may be observed.  Therefore, his statements 
regarding continuity are competent.  

Competency, however, must be distinguished from weight and 
credibility.  The former is the legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  In this case, long before a 
claim for monetary benefits, the veteran sought treatment for 
the finger and reported his history of the in-service injury.  
Generally, those seeking only treatment are assumed to be 
correctly reporting medical history so that they may obtain 
accurate care.  When he reported his history, he had every 
reason to be truthful and we see no reason for hom to 
fabricate a story in anticipation of a claim for benefits 
years after the fact.  Stated differently, the veteran's 
statements are credible.  Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App 16, 19 (1991) ("regulation 
requires continuity of symptomatology, not continuity of 
treatment").

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for residuals of an 
injury to the right middle finger, and there is no doubt to 
be resolved.


ORDER

Entitlement to service connection for residuals of an injury 
to the right middle finger is granted.


REMAND

In a letter dated in January 2004, the RO notified the 
veteran that he was scheduled for an examination regarding 
his claim for an increased evaluation for the knees, and that 
if he failed to report without good cause, the claim would be 
rated based on the evidence of record.  The Board notes that 
this is an incorrect statement of the regulation.  The 
regulation clearly states that when the veteran fails to 
report without good cause, and the examination was scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  See 38 C.F.R. § 3.655.  Further, the language in the 
March 2004 supplemental statement of the case stating that 
the "evidence expected from this examination which might 
have been material to the outcome of this claim could not be 
considered" is nonregulatory and meaningless.  

The Board also notes that the address provided by the veteran 
does not match the address used by the RO in the notification 
letter.  The veteran's address includes the word "Drive" 
after the street name.  The AOJ should consult M21-1, Part 
III, Chapter 1, Section 1.04(f), pertaining to the procedures 
to be followed when the veteran's address is unknown.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Send a notice of examination letter 
to the veteran using the correct last 
known address of record:  Indian Creek 
Drive. 

2.  Follow the procedures described in 
M21-1, Part III, Chapter 1, Section 
1.04(f) pertaining to circumstances when 
the veteran's address is unknown.  In 
particular, the AOJ should check if 
benefits are being paid by direct 
deposit.  If so, fax or mail a copy of 
the letter that provides VA authority to 
obtain address information from the bank.  

The following is sample language found in 
M21-1, Part IV, chapter 31, addendum B:  
"According to the Postal Service, our 
records do not contain the current 
address for [] whose benefits are sent to 
your institution. We are asking you to 
please provide the current address of [].  
This request is made under the authority 
of section 1113 of the Right to Financial 
Privacy Act of 1978 (12 U.S.C. 3413) as 
amended by Public Law 102-568.  This 
information is necessary to administer 
veterans' benefit programs.  VA may use 
the information requested from your 
institution solely in the administration 
of veterans' programs. The address of [] 
cannot be secured by a reasonable search 
of records and information maintained by 
VA.  A postpaid envelope is enclosed for 
your convenience. Your cooperation is 
appreciated."

When a reply is received, update BDN and 
re-mail the returned correspondence to 
the new address

3.  Comply with 38 C.F.R. § 3.655 and 
apprise the veteran of the correct 
version of this regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



